Citation Nr: 0023263	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for additional left hip disability caused by 
hospitalization or medical or surgical treatment rendered by 
the Department of Veterans Affairs (VA).    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.  

This matter arises from a February 1999 rating decision by 
the VA Regional Office (RO) in Lincoln, Nebraska, which 
denied the benefit sought.  The appellant filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence showing that additional disability of the left hip 
was caused by hospitalization or medical or surgical 
treatment provided by VA.

2.  The veteran has not provided competent medical evidence 
that the proximate cause of additional left hip disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such additional 
disability was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left hip, 
caused by VA hospitalization or medical or surgical 
treatment, is not well grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has incurred additional 
disability resulting from a series of hip replacement 
surgeries performed by VA.  The veteran contends that 
continuous dislocation of the replaced hip joint has resulted 
in significant functional impairment, pain, and diminished 
ability to engage in normal daily activities.  He seeks 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional left hip disability.  The 
veteran submitted his claim in March 1998.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38 of the United States Code, 
Section 1151 provides that, where a veteran suffers an injury 
or aggravation of an injury resulting in additional 
disability or death by reason of VA hospitalization or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected. 

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  Because the 
veteran's claim appears to have been filed in March 1998, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The threshold question before the Board, however, is whether 
the veteran has presented a well-grounded claim for service 
connection or compensation.  A well-grounded claim is a 
plausible claim, one that is capable of substantiation or is 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Under 
38 U.S.C.A. § 5107(a), all claimants seeking compensation, 
including those seeking compensation under section 1151, have 
the initial burden of showing that their claim is well 
grounded.  Jimison v. West, 13 Vet. App. 75 (1999).  For a 
claim to be well grounded under the pre-amendment version of 
38 U.S.C.A. § 1151, the appellant must provide:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).  If the 
evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

The veteran underwent his first hip replacement on the left 
hip in 1989.  Over time, the original hip replacement had 
worn out to the point that it was replaced in April 1997 at 
the Denver VA Medical Center (VAMC).  The veteran maintains 
that he dislocated his left hip in May 1997, and that he was 
fitted with a hip brace.  His left hip continued to dislocate 
in June and July 1997.  He underwent an additional left hip 
replacement in August 1997.  The veteran has indicated that 
he continued to wear a left hip brace through October 1997, 
and that from March 1998 to the present time, his hip has 
slipped in and out of its socket on even routine daily 
activities.  

Clinical treatment records dating from March 1993 through 
December 1998 show that the veteran had a 20-year history of 
left hip pain.  In January 1997, he had been noted to 
complain of increasing pain, and it was felt that he was 
experiencing significant polyethylene wear on his prosthesis.  
Accordingly, after having been advised of the risks, 
benefits, and options regarding his replacement surgery, the 
veteran elected to proceed with left total hip arthroplasty 
revision.  The records show continued slipping and hip 
dislocation, and in August 1997, the veteran elected to 
undergo an additional left total hip arthroplasty revision.  
A nurse's note dated in August 1997 states that the veteran 
insisted that the VAMC "screwed up" his total left hip 
replacement and that they were "going to fix it."  Surgical 
treatment notes dated in August 1998 state, in pertinent 
part, that the "risks, benefits, alternatives, and 
expectation of the procedure were discussed with the patient 
including but not limited to bleeding, infection, pain, 
damage to nerves, vessels, tendons, skin, prosthesis failure, 
continued recurrent dislocations, pulmonary problems, deep 
venous thrombosis, and possible need for further surgery.  He 
understands the risks and benefits and wishes to proceed."  
The records show that the veteran continued to experience 
pain and discomfort in his left hip.  

The veteran and his wife appeared before a Hearing Officer at 
a personal hearing at the RO in May 1999.  In his testimony, 
the veteran gave a detailed account of his history of 
problems associated with his left hip replacement.  He 
testified that when he underwent the initial left hip 
replacement in 1989, the shaft was not cemented in place in 
order that the hip could be replaced.  The veteran indicated 
that he had been advised that the hip prosthesis would likely 
require replacement over time, and in 1997, the ball joint 
had indeed worn out and required replacement.  The veteran 
testified that in April 1997 when he underwent the second 
replacement, the nurse failed to strap him into the abduction 
pillow, so that this resulted in a dislocation which required 
surgical correction.  Shortly thereafter, he indicated that 
he began experiencing a series of dislocations in his left 
hip, and finally underwent another total left hip replacement 
in August 1997.  The veteran stated that his treating 
physicians had advised him that the replacement of April 1997 
was improperly performed, and that the left hip brace was not 
the correct treatment for such a disability.  According to 
the veteran, he continued to experience problems with his 
left hip replacement, and he had to be careful to avoid the 
ball joint slipping over the rim of the socket and becoming 
dislocated again.  Since that time, the veteran estimated 
that his left hip joint had become dislocated 20 or 30 times, 
and was always painful.  The veteran's wife testified that 
the veteran's hip would become dislocated upon attempting to 
perform routine tasks such as tying a shoe or sitting in a 
reclining chair. 

In July 1999, the veteran underwent a VA rating examination.  
The examiner noted the veteran's history of hip replacement 
surgery from 1989 to the present time, and noted the 
veteran's history of recurrent dislocations.  The examiner 
stated that malpositioning of the prosthesis predisposing to 
dislocation was a known possible complication of that type of 
surgery.  However, whether such malpositioning was the result 
of carelessness, negligence, lack of proper skill, or error 
in judgment, the examiner was unable to answer.  

With respect to the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, the Board observes that 
the determinative issue here involves a question of medical 
causation.  There is no indication in the treatment records 
that VA hospitalization or medical or surgical treatment for 
the veteran's left hip replacement resulted in additional 
disability, and there is no indication of record that the 
veteran's recurrent dislocations following the replacement 
surgery were the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing medical or surgical treatment.  
In his response to that specific inquiry, the VA examiner who 
conducted the July 1999 rating examination stated that he was 
unable to make such a determination.  However, he did state 
that dislocations resulting from malpositioning was a known 
possible complication from that type of surgery, and the 
clinical treatment records clearly show that the veteran was 
advised of such possibility, but that having been so 
informed, elected to proceed with the surgery.  Therefore, 
there is also no competent medical evidence of record the 
demonstrate that the proximate cause of any such additional 
left hip disability, including recurrent dislocations, was an 
event which was not reasonably foreseeable; the evidence 
demonstrated that hip pain, prosthesis failure, and continued 
recurrent dislocations, with possible need for further 
surgery, were foreseeable risks of surgery. 

In his hearing testimony, the veteran indicated that he 
worked as an emergency medical technician (EMT).  However, 
there is no indication that the veteran had any sort of 
expertise in hip replacement surgery.  Accordingly, lay 
statements and testimony by the veteran that his recurrent 
dislocations of his left hip were the result of some form of 
malpractice by VA, were unforeseeable, or otherwise resulted 
in additional disability, do not constitute medical evidence.  
As a lay person, lacking in medical training and expertise 
pertaining to hip replacement surgery, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, including medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

With regard to the veteran's May 1999 personal hearing 
testimony that a treating physician advised him that the left 
hip replacement of April 199 was improperly performed, and 
that the left hip brace was not the correct treatment for 
such a disability, the Court has held that such a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  What is missing in this case is a medical opinion 
from a physician or other competent medical professional, and 
supported by the medical evidence and a plausible rationale 
that the VA failed, through carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault, to properly perform the hip replacement surgery, that 
the surgery resulted in additional disability, and that the 
recurrent dislocations and pain were not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.  Absent such an 
opinion, the veteran's claim for compensation under 
38 U.S.C.A. § 1151 is not well grounded, and must be denied 
on that basis.  See generally 38 U.S.C.A. § 5107(a).  

As a final matter, the Board has not been made aware of any 
additional relevant evidence which could serve to well ground 
the veteran's claim.  As the duty to assist is not triggered 
here by a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d at 1464; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).  The Board also views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to complete a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 for additional left hip 
disability caused by VA hospitalization or medical or 
surgical treatment.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board further recognizes that this issue is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has found his claim to be not well grounded.  
However, when an RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left hip, caused by VA 
hospitalization or medical or surgical treatment, is denied.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

